Citation Nr: 0626764	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-16 739A	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the calculated amount of $33,002.80, awarded pursuant to 
Chapter 30, Title 38, United States Code, for enrollment in 
an educational institution from June 1999 to October 2002, 
was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to June 
1993.  He also completed an additional 17 years, four months, 
and 28 days of prior active service.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an August 2003 determination of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

As indicated by multiple filings of record from his attorney, 
it appears that the veteran desires to attend a hearing 
before a traveling Veterans Law Judge (VLJ), to take place at 
the Manila RO, in the Republic of the Philippines.  

As well, the Board observes that the veteran's attorney 
specifically requested a "formal BVA hearing before a 
hearing officer from Washington, D.C. sitting on the BVA 
travel Board to take place at the Manila RO."  There are, 
however, no hearing officers at the Board.  Instead, a 
hearing that is held before the Board involves a hearing that 
is held before a VLJ.  Hearing officers are employed only by 
the ROs, and a hearing before a hearing officer therefore 
does not constitute a hearing before the Board.  In the event 
that the veteran desires a hearing before a hearing officer 
at this time, then he should contact the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for a Travel Board 
Hearing to be held at the RO in Manila.

The veteran has the right to submit additional evidence and 
argument on matters remanded by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


